MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Oct 01 2020, 9:10 am
court except for the purpose of establishing
                                                                                     CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Scott H. Duerring                                        Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James Brown,                                             October 1, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-790
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         71D03-1909-F2-17



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020            Page 1 of 8
[1]   James Brown appeals his convictions for Level 5 Felony Robbery1 and Level 2

      Felony Criminal Confinement,2 arguing that the evidence is insufficient to

      support the convictions. Finding the evidence sufficient, we affirm.


                                                          Facts
[2]   On the afternoon of September 22, 2019, Edward Brown, his wife Sarah

      Brown, and their two teenage grandchildren were heading home after attending

      church.3 Edward was driving the family’s Ford Flex, Sarah was in the front

      passenger’s seat, and the two teenagers were in the back seat.


[3]   The vehicle was stopped at an intersection when it was rear-ended by a vehicle

      being driven by a person later identified as Brown. Edward looked backwards

      and saw that Brown had exited his vehicle and begun to leave the scene.

      Edward exited his vehicle and told Brown to come back because they needed to

      exchange information. Edward was standing right by the driver’s seat with the

      door open and the car still running when Brown turned around and approached

      Edward’s vehicle. Brown forcibly pushed Edward away from the vehicle and

      entered it. Edward attempted to reach into the vehicle to prevent Brown from

      putting the car into gear but jerked his hand away as Brown drove away with

      Sarah and the two teenagers inside.




      1
          Ind. Code § 35-42-5-1(a).
      2
          Ind. Code § 35-42-3-3(b)(4)(B).
      3
          The Browns have no relation to the appellant.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020   Page 2 of 8
[4]   Sarah had been texting when the accident occurred. As soon as she felt the

      impact, she turned around to check on the boys. One had a bloody nose and

      the other said he was okay. She watched Brown approach Edward, use both

      hands to push him away from the vehicle, and enter the driver’s seat. Brown

      shifted the vehicle into drive and sped away. Sarah pleaded with Brown,

      “please don’t do this.” Tr. Vol. II p. 36. Brown responded, “You called me

      back here, so we’re all going to die today.” Id. at 37. As Brown drove toward

      the next intersection, Sarah reached over to try to pull the keys out of the

      ignition. Brown and Sarah then began struggling over the keys. Eventually,

      Sarah was able to pull the keys out of the ignition. Brown fought with her,

      using force as they “tousl[ed] and tugg[ed] back and forth.” Id. at 38. Brown

      lunged at Sarah, trying to reclaim the keys, but was unsuccessful. He jumped

      out of the vehicle and was later found and arrested.


[5]   On September 24, 2019, the State charged Brown with Level 5 felony robbery,

      three counts of Level 2 felony criminal confinement, three counts of Level 6

      felony intimidation, Class B misdemeanor leaving the scene of an accident,

      Level 6 felony auto theft, and Class A misdemeanor battery. At the conclusion

      of the February 10, 2020, jury trial, the jury found Brown guilty as charged.

      The trial court ordered the leaving the scene of an accident, auto theft, and

      battery convictions merged into the robbery conviction and two of the criminal

      confinement convictions and the three intimidation convictions merged into

      one criminal confinement conviction. On March 19, 2020, the trial court

      sentenced Brown to five years for robbery and twenty-two years for criminal


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020   Page 3 of 8
      confinement, to run concurrently, for an aggregate sentence of twenty-two years

      imprisonment. Brown now appeals.


                                   Discussion and Decision
[6]   Brown argues that the evidence is insufficient to support the robbery and

      criminal confinement convictions. When considering the sufficiency of the

      evidence supporting a conviction, we will consider only the probative evidence

      and reasonable inferences that may be drawn therefrom that support the verdict.

      E.g., Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). In conducting our review,

      we will neither reweigh the evidence nor judge the credibility of witnesses. Id.

      We will affirm unless no reasonable factfinder could find the elements of the

      crime proved beyond a reasonable doubt. Id.


                                                I. Robbery
[7]   To convict Brown of Level 5 felony robbery, the State was required to prove

      beyond a reasonable doubt that he knowingly or intentionally took property

      “from another person or from the presence of another person” by using or

      threatening the use of force or by putting any person in fear. I.C. § 35-42-5-1(a).

      In the charging information, the State alleged that Brown “did knowingly take




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020   Page 4 of 8
      property, a Ford Flex vehicle from Victim 1, by using force or threatening the

      use of force.” Appellant’s App. Vol. II p. 2-3.4


[8]   Brown argues, essentially, that because Edward was not actually in the vehicle

      at the time Brown took it, there is insufficient evidence to prove that Brown

      took the vehicle from Edward. We disagree. “‘Presence,’ within the rule that a

      taking of property from the presence of another may constitute a robbery,

      means a possession or control so immediate that violence or intimidation is

      essential to sunder it.” Paulson v. State, 181 Ind. App. 559, 562, 393 N.E.2d
211, 213 (1979) (internal quotation omitted); see also Ortiz v. State, 716 N.E.2d
345, 351 (Ind. Ct. App. 1999) (observing that “the words [‘from another

      person’] contained in the robbery statute are not so strictly construed as to

      exclude the taking of property from the immediate presence of the person”)

      (internal quotation marks omitted). In this case, the following evidence

      supports the conclusion that Brown took the vehicle from Edward’s person or

      presence:


          • Edward testified that after the collision, he exited his vehicle, which was
            still running, to tell Brown to come back to the scene. Edward “was
            standing there by my door, by the driver’s door,” which was open. Tr.
            Vol. II p. 23. Brown approached Edward, pushed him with both hands
            away from the door, got in the vehicle, and drove it away. Id. at 30.




      4
        Brown contends that the State “chose to charge robbery that was accomplished by the taking of property
      from the victim’s person” as opposed to robbery that is accomplished by taking the property from the victim’s
      presence. Appellant’s Br. p. 8. This argument is unpersuasive, as the language of the charging information
      did not specify whether the vehicle was taken from Edward’s person or his presence; therefore, the State was
      not limited to one theory or the other.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020                    Page 5 of 8
          • Sarah testified that after the collision, Brown began to walk away from
            the scene. Edward then got out of the car to tell Brown to come back.
            Sarah thought Brown “was getting ready to give us his contact
            information,” but instead, he “pushed my husband out of the way,
            pushed him real hard, jumped in the vehicle with me and my two kids,
            put it in drive real quick, and slammed on the gas pedal and took off with
            the [three] of us in there.” Id. at 35-36.

      A reasonable factfinder could conclude, based on this evidence, that Brown

      took the vehicle from Edward’s person or presence. Edward was standing right

      by the open driver’s side door, the vehicle was still running, his family was still

      inside the vehicle, and Brown had to use force (by pushing Edward away) to

      sunder Edward’s possession or control of the vehicle. See Paulson, 181 Ind.

      App. at 562, 393 N.E.2d at 213 (noting that property is within the “presence” of

      a person if the person has “possession or control so immediate that violence or

      intimidation is essential to sunder it”). Therefore, we find the evidence

      sufficient to support Brown’s conviction for Level 5 felony robbery.


                                  II. Criminal Confinement
[9]   To convict Brown of Level 2 felony criminal confinement, the State was

      required to prove beyond a reasonable doubt that he knowingly or intentionally

      confined Sarah and her grandsons without their consent while hijacking their

      vehicle. I.C. § 35-42-3-3(b)(4)(B). “Hijacking” is defined as the exercise of

      “unlawful or unauthorized control of a vehicle by force or threat of force upon

      the vehicle’s inhabitants.” Taylor v. State, 879 N.E.2d 1198, 1202 (Ind. Ct. App.

      2008) (internal quotation marks omitted).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020   Page 6 of 8
[10]   Brown’s only argument with respect to this conviction is that the evidence does

       not support a conclusion that he used force or threat of force on Sarah and her

       grandsons. We disagree. To enter the vehicle, Brown had to use force on

       Edward by using both hands to push Edward away from the vehicle. After

       entering the vehicle, Brown threatened Sarah, warning that “you called me

       back here, so we’re all going to die today.” Tr. Vol. II p. 37. At that point,

       Sarah and her grandsons were so frightened that “[w]e all started screaming”

       and she feared that Brown would “kill my kids.” Id. After Sarah pulled the

       keys out of the ignition, Brown fought with her, using force as they “tousl[ed]

       and tugg[ed] back and forth.” Id. at 38. In fact, he applied such force that

       Sarah’s “wrist got twisted,” causing her “quite a bit of pain.” Id. at 38-39.5


[11]   A reasonable factfinder could conclude, based on this evidence, that Brown

       used force (physically struggling with Sarah over the car keys, twisting her wrist

       and causing her pain) or the threat of force (pushing Edward away from the

       vehicle, telling Sarah and the boys that they were all going to die) to exert and

       maintain unauthorized control of the vehicle. Therefore, the evidence is




       5
         There is also evidence in the record that the Ford Flex door locks automatically engage when the vehicle
       reaches a speed of ten miles per hour. While the front seat passengers can still open their doors, the backseat
       passengers cannot. Moreover, Brown was driving the vehicle at a fast speed, meaning that the occupants
       could not exit the vehicle safely. See Taylor, 879 N.E.2d at 1202 (affirming conviction for kidnapping by
       hijacking because the “doors of the Acura locked when Taylor put it in gear . . . [and t]he children could not
       escape because Taylor drove the car at a high rate of speed”). While Edward and Sarah’s grandchildren were
       teenagers, they were disabled and likely could not have escaped from the vehicle while it was in motion.
       Sarah said that even if she could have escaped the moving vehicle, “I was not going to leave my kids in that
       backseat with him.” Tr. Vol. II p. 39.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020                      Page 7 of 8
       sufficient to support Brown’s conviction for Level 2 felony criminal

       confinement.


[12]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-790 | October 1, 2020   Page 8 of 8